Citation Nr: 1243987	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disability of tooth number 30.

3.  Entitlement to an initial rating greater than 10 percent disabling for bilateral hand dermatitis.

4.  Entitlement to an increased rating for recurrent vaginitis and dyspareunia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD
J. M. Kirby, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1978 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision and a July 2009 administrative action by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a July 2012 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

As discussed in more detail below, the Veteran previously claimed entitlement to service connection for bilateral hearing loss; these claims were denied in June 1988 and April 1994 rating decisions.  Although the RO reopened the Veteran's claim during the course of her current appeal, the issue is as framed on the title page of the decision, as the Board must first consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.








FINDINGS OF FACT

1.  A June 1988 rating decision denied service connection for bilateral hearing loss and the Veteran did not appeal that decision.

2.  An April 1994 rating decision declined to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss and the Veteran did not appeal that decision.

3.  Evidence received since the time of the final April 1994 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

4.  The evidence does not reflect that the Veteran's cracked tooth number 30 was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that there is any additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.

5.  The Veteran's dermatitis affects less than 20 percent of the entire body or the exposed area, and requires only topical, not systemic pharmaceutical therapy.

6.  The Veteran's vaginitis is manifested by gynecologic symptoms which require but are controlled by continuous treatment.









CONCLUSIONS OF LAW

1.  The June 1988 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The April 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

3.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The requirements for compensation under the provisions of 38 U.S.C.A. § 1151 for cracked tooth number 30 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).

4.  The criteria for an initial rating greater than 10 percent disabling for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).

5.  The criteria for an increased rating for vaginitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7611 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  



May 2007, February 2008, April 2008, June 2008, and January 2009 letters satisfied the duty to notify provisions; all but the June 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The fee-based examinations conducted in July 2007 and August 2008 and the VA examinations conducted in July 2011 were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the VLJ and the Veteran's representative both noted the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and that the Veteran's testimony would focus on the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, who with the VLJ asked questions to ascertain the current severity of the Veteran's service-connected disabilities and the etiology of her hearing loss and cracked tooth number 30.  




Additionally, the VLJ indicated that he would seek to obtain a VA examination, if found to be necessary after reviewing the claims file at length, or any other pertinent documentary evidence not currently associated with the claims folder that might be outstanding and might substantiate the claim. 

Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  Conversely, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that he had actual knowledge of the element necessary to substantiate her claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  




Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).



The RO denied service connection for bilateral hearing loss in May 1988, and notified the Veteran of the decision in June 1988.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  The RO declined to reopen the Veteran's claim for entitlement to service connection in April 1994, and notified her the same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

The basis of the prior final denial was that the record did not establish that the Veteran had a bilateral hearing loss disability for VA purposes.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 1994 rating decision that addresses this basis.  

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidence submitted and obtained since the April 1994 rating decision includes VA treatment records and the July 2011 VA examination report with accompanying August 2011 addendum opinion.  This evidence is sufficient to reopen the Veteran's claim.  Accordingly, new and material evidence has been submitted, and the claim is reopened. 





1151 Claim

The Veteran asserts that compensation is warranted under the provisions of 38 U.S.C.A. § 1151 for her cracked tooth number 30, due to the actions of VA medical personnel.  Specifically, the Veteran asserts that when her tooth number 31 was pulled by a VA dental professional in 2006, her tooth number 30 was cracked in the process, and as a result, she has experienced pain and other residuals, for which she now seeks compensation.  

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012). 

In determining whether additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b) (2012).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1) (2012).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2) (2012). 





To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1) (2012). 

Whether the proximate cause of a claimant's additional disability was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2) (2012). 

A June 2006 VA treatment record reflects that the Veteran was established in the VA dental clinic in January 2006; she complained of a painful wisdom tooth, and her general dentition was noted to be poor.  In early August 2006, the Veteran underwent three root canals on tooth number 31, which were not successful and during which it was noted she had a vertical fracture of the tooth.  She was referred for extraction of tooth number 31, which was accomplished that day.  


Later in August 2006 VA record reflects that one week after extraction of tooth number 31, the Veteran reported having had a reaction to the antibiotics she was given for an odontogenic infection at the time of extraction.  In the postoperative period, the Veteran did not report any problems with tooth number 30.  

In February 2007, the Veteran reported pain in teeth numbers 14 and 30.  Physical examination found that there was a crack on the facial side of tooth number 30, and the Veteran was referred to an endodontist for a root canal with a plan for a crown of tooth number 30 after endodontic evaluation and eligibility determination.  

Records dated from May 2007 through December 2007 reflect treatment preparing tooth number 30 for a crown; the Veteran was a no-show at her January 2008 appointment, but a March 2008 VA treatment record reflected that the VA dental staff attempted to seat the crown on tooth number 30 temporarily.  However, April 2008 VA treatment records reflect the Veteran underwent two root canals of tooth number 30, and unspecific restorative treatment of tooth number 30, finally followed by implantation of the crown in July 2008.  

The evidence of record does not show that VA treatment for the Veteran's dental problems with tooth number 31 constituted careless or negligent VA hospitalization or treatment.  The Veteran did not report any problems with tooth number 30 following the extraction of tooth number 31 in August 2006.  Although she has argued that tooth number 30 was damaged during the course of the extraction of tooth number 31, the VA treatment records documenting the follow up care for the extraction of tooth number 31 do not reflect that any abnormal findings of any other tooth were noted, only that the Veteran had an allergic reaction to medication given her, which was promptly discontinued.  Her concerns with tooth number 30 were only, and initially, noted beginning in February 2007, six months after treatment for tooth number 31 was completed, and the record does not establish that she made any complaints to VA medical professionals about tooth number 30 in the interim.  




This is especially important considering that the Veteran had poor dentition noted on establishing medical care with the VA dental clinic, and that the Veteran experienced cracks or fractures in other teeth, namely tooth number 31, which she has not argued or the evidence establishes resulted from anything other than her existing poor dentition.  

To address the issue of informed consent, the record does not reflect and the Veteran has not asserted that VA did not provide her with the appropriate notice or fail to obtain the appropriate consent with respect to the extraction of tooth number 31.  Indeed, such consent would not have addressed an impact to other teeth, only residual effects of the extraction of the tooth in question (number 31), and even then, the record does not show that tooth number 30 was affected in any way by the extraction of tooth number 31.  Accordingly, the Board finds that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical personnel participating in the Veteran's surgery and aftercare.  Finally, it is not established by the record that the condition of tooth number 30 was caused by a reasonably foreseeable event.  Again, no mention of pain or other symptoms concerning tooth number 30 was noted by the Veteran until February 2007, six months after the extraction of tooth number 31 took place.  No abnormalities of tooth number 30 were noted in the records of follow-up treatment for tooth number 31, even though the teeth are located adjacent to each other.

The Veteran's statements with respect to the relationship between the surgery to extract tooth number 31 and the development of a crack and requirement for a crown in tooth number 30 have been considered.  The Veteran's statements as to the manifestations, duration, and severity of the pain she experienced in tooth number 30 are competent lay evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition). 


However, a determination that tooth number 30 was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or were caused by an event that was not reasonably foreseeable is a determination medical in nature and not capable of lay observation.  See Davidson, 581 F.3d at 1318; Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Since laypersons are not capable of opining on matters requiring medical knowledge, her opinion that the condition of tooth number 30 was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or were caused by an event that was not reasonably foreseeable, is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

In summary, the evidence of record does not reflect that the Veteran's cracked tooth number 30 was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment or was an event that was not reasonably foreseeable.  For that reason, the Board finds that the preponderance of the evidence is against her claim for benefits under 38 U.S.C.A. § 1151.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  



Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Dermatitis

Service connection for the Veteran's bilateral hand dermatitis was granted by the October 2008 rating decision, and an initial noncompensable rating assigned effective April 6, 2007 under Diagnostic Code 7806.  By the July 2009 Statement of the Case, an earlier effective date of July 28, 2006 was granted, and a 10 percent initial rating assigned as of that date.  The 10 percent rating under Diagnostic Code 7806 contemplates when the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed area affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  



A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas to be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

During the period from July 2006 to May 2007, the evidence establishes that the Veteran's dermatitis existed primarily on her right hand, and was found to be very mild on her left hand.  The July 2006, October 2006, and December 2006 VA treatment records reflect that the Veteran was using a topical dermatologic cream to treat her dermatitis symptoms, which included hyperpigmentation, cracked and dry skin, and erythematous small macules on the dorsal surface.  Although the medications used were applied more frequently than six weeks in a year period, the evidence reflects that the medications prescribed to the Veteran were topical steroids such as hydrocortisone cream 1 percent and triamcinolone ointment, not systemic steroids such as oral medications (even though she later reported such medications at the July 2011 VA examination).  The evidence also does not establish that the dermatitis affected 20 to 40 percent of exposed areas.  As noted, the evidence reflects that the affected skin was primarily on the right hand, and even then, it affected her dorsal hand surface and some interweb finger spaces.

The record also does not reflect that the Veteran received VA treatment for her skin condition following her May 2007 and June 2007 visits; at the May 2007 visit she indicated to the treating medical professional that she had stopped working in a housekeeping position and between that change in employment and use of the triamcinolone ointment, her skin condition had improved dramatically.  Similarly, at the July 2011 VA examination, the Veteran reported that she was not currently receiving treatment for her skin condition that that it had resolved, only using lotion for her hands if the skin became especially dry.  Physical examination showed that the skin examination was within normal limits, and the examiner commented that 0 percent of the exposed area and less than 5 percent of the total body area were affected by the skin condition.  


For these reasons, the evidence does not support greater than a 10 percent initial rating for dermatitis at any point during the appeal period.  Hart, 21 Vet. App. at 507.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial compensable rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, supra.

Vaginitis

The Veteran's vaginitis is currently rated as 10 percent disabling under the provisions of C.F.R. § 4.116, Diagnostic Code 7611, which contemplates diseases or injury of the vagina, and is subsumed into the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, which provides a 10 percent rating when gynecologic symptoms require continuous treatment, and a 30 percent rating when symptoms are not controlled by continuous treatment.

The evidence of record dated during the appeal period establishes that the Veteran's gynecologic symptoms require continuous treatment, but that they are controlled by such treatment.  The August 2008 fee-based examiner indicated that the Veteran's symptoms were controlled by her current treatment of the generic versions of Flagyl and Diflucan; the July 2011 VA examiner noted that the Veteran's response to treatment, which occurred approximately twice per year, was good.  Although the Veteran testified at the July 2012 Board hearing that she was receiving 90-day prescriptions of medication, and an April 2010 VA record noted she was taking the generic version of Diflucan daily to prevent yeast infections, she also testified that she had stopped taking the medications because they did not work for her, and the record does not otherwise establish that her symptoms were not controlled.  





Of  those records which state a length of prescriptive treatment, the majority reflect that the prescription was written for a 7-day period, as noted in November 2008 and January 2011 VA records.  Further, over the appeal period, the record reflects that in a given year, she was only prescribed medication for infection between one and four times per year; these prescriptions were spaced out among months of time, and the record does not show that she returned to the clinic after being treated because the initial dose of medication did not resolve her infection.  On this basis, the Board finds that the evidence does not establish uncontrolled symptoms such that a higher rating is warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, supra.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.




The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  She has not required hospitalization for her dermatitis or vaginitis and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

New and material evidence having been submitted, the issue of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disability of tooth number 30 is denied.

Entitlement to an initial rating greater than 10 percent disabling for bilateral hand dermatitis is denied.

Entitlement to an increased rating for recurrent vaginitis and dyspareunia is denied.


REMAND

Although VA is not required to provide an examination with respect to claims to reopen a finally decided issue, it did so in this case.  See 38 C.F.R. § 3.159(c).  When VA conducts an examination, it has a duty to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


However, it does not appear in this case that the examination was inadequate, only that the Veteran did not cooperate with the examination.  38 C.F.R. §§ 3.158, 3.655 (2012).  In July 2011 on VA examination the speech recognition scores using the Maryland CNC word list were 98 percent in each ear, which the examiner described as excellent (normal), and that examiner's note that the Veteran had normal hearing for VA purposes because the puretone decibel loss results were inorganic as wholly inconsistent with speech reception thresholds, acoustic reflex thresholds, and demonstrated communicative skills.  Specifically, the Veteran was able to freely and accurately communicate with the examiner at soft conversation levels without the benefit of visual cues, and this was inconsistent with the response levels presented during frequency specific threshold testing.  Thus, a medical opinion was not offered due to the questionable reliability of the exaggerated behavioral test results, as the veteran proved unable or unwilling to participate reliably in behavioral audiometry.  

That notwithstanding, a February 2006 VA outpatient audiology evaluation record reflects that the Veteran has moderate sensorineural hearing loss in both ears, thus constituting a current diagnosis of hearing loss for VA purposes.  Unless that diagnosis is shown to be incredible, which the evidence does not demonstrate, and then a current diagnosis if considered to be of record, even if the September 2011 VA examiner did not make such a diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the reopened issue of entitlement to service connection for bilateral hearing loss is REMADNED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to determine the current nature and etiology of any hearing loss found.  




The examiner must review the claims file in conjunction with the examination, and the examination should include pure tone threshold testing (in decibels) and Maryland CNC testing.  Based on the examination findings, the claims file review, and the lay history provided by the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral hearing loss found is related to her military service.  The examiner should be mindful of the February 2006 VA audiology record diagnosing moderate sensorineural hearing loss.  A complete rationale must be provided for any opinion expressed.

2.  Notify the Veteran that she must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice sent was returned as undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.




No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


